Title: John H. Livingston, Thomas Jones, Alexander Hamilton, and Brockholst Livingston to Richard Morris, 8 September 1788
From: Livingston, John H.,Jones, Thomas,Hamilton, Alexander,Livingston, Brockholst
To: Morris, Richard


New York, September 8, 1788. Petition by the administrators of Philip Livingston’s estate to Morris, Chief Justice of the State of New York, to examine and to settle a claim made by Livingston’s estate against the estate of Philip Skene, a Tory whose lands had been confiscated by New York State.
